Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Claims 1-14, 21-26 are allowed because Budd et al., Dang et al., HONG or Jeong et al. appear to be the closest prior art references.  However, theses references fail to teach the first package component comprises an electrical connector, and wherein the electrical connector is oxidized by nature oxidation to form an oxide layer that comprises a metal oxide on a surface of the electrical connector, as in claim 1; the first package component being picked up, removing a metal oxide layer on a surface of an electrical connector of the first package component; after the metal oxide layer is removed, placing the first package component onto the second package component in claim 9; introducing plasma generated from a forming gas into a gap between the first package component and the second package component, wherein the forming gas comprises hydrogen (H2) and nitrogen (N2), and wherein the plasma contacts both of the first conductive features and the second conductive features; performing an alignment process to align the first conductive features to the second conductive features in claim 21.

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thanh Nguyen whose telephone number is (571) 272-1695, or by Email via address Thanh.Nguyen@uspto.gov.  The examiner can normally be reached on Monday-Thursday from 6:00AM to 3:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yara Green, can be reached on (571) 270-3035.  The fax phone number for this Group is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect.uspto.gov. Should you have questions on access to thy Private PAIR system, contact the Electronic Business center (EBC) at 866-217-9197 (toll-free).
/THANH T NGUYEN/Primary Examiner, Art Unit 2893